Citation Nr: 1342245	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-26 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for right knee disorder.

2. Entitlement to a compensable initial rating for headaches.


REPRESENTATION

Appellant represented by:	Michele Mansmann, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the Regional Office (RO) denied service connection for headaches and for right knee arthritis.  

In January 2010, the Board granted the Veteran's claims for service connection for headache disorder and for torn medial meniscus, synovitis, chondrolysis, right knee (right knee disorder).  In December 2010, the RO implemented the Board's decision by assigning a rating of 0 percent for headache disorder from April 29, 2004; and 10 percent from April 29, 2004, 100 percent from November 30, 2007, and 10 percent from January 1, 2008 for right knee disorder.  The initial ratings assigned were properly appealed.  The Veteran then a hearing before the Board and the subsequently withdrew the request.  

In March 2013, the Veteran's represented submitted a statement and additional medical evidence to the Board and waived RO consideration of that evidence.


FINDING OF FACT

1. From April 29, 2004 to May 12, 2009, the Veteran has experienced headaches from once per week to once per month that manifest some symptoms suggestive of prostrating attacks: namely, that they can last for several hours, if not longer, and are relieved with cold compresses, rest, and darkness.

2. From May 13, 2009, the Veteran has experienced headaches from one to three or four times per week month that manifest some symptoms suggestive of prostrating attacks: namely, that they can last for several hours, if not longer; can cause blurred vision, nausea, photophobia, and phonophobia; and are relieved with cold compresses, rest, and darkness.

3. Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an initial rating in excess of 10 percent for right knee disorder.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater than 30 percent, for headaches have been met from April 29, 2004, to May 12, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2013).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no greater than 50 percent, for headaches have been met from May 13, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2013).

3. The criteria for withdrawal of an appeal have been met for the issue of entitlement an initial rating in excess of 10 percent for right knee disorder. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

For initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Under the VCAA, VA also has a duty to assist the claimant in the development of the claims by procuring pertinent records and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided and providing the Veteran with examinations.  The evidence of record pertaining to the Veteran's headache claim includes service treatment records, VA examination records, and various private treatment records.  In a May 2004 VA Form 21-4138, the Veteran requested records from the Erie, Pennsylvania VA Medical Center (VAMC), however the RO was unable to obtain those records because the Erie, PA VAMC responded that no such records existed at that facility.  The Veteran requested and authorized, and the RO acquired, various private treatment records relating to his headache disorder, dating from 2005 to 2010.

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board's review of the claims file reveals that private treatment records from 2011 and 2012 exist which are not in the claims file.  Despite having requested, authorized, and secured assistance from VA in obtaining numerous other records throughout the course of this appeal, the Veteran has not asked for help in acquiring these records nor has he provided any authorization for their release.  Although the Veteran, through his representative, offered additional medical evidence in the form of a deposition of private physician N.K.B. (Dr. N.K.B.), the 2011 and 2012 private treatment records of that physician were not provided.  Consequently, the Board finds that the RO did not fail to satisfy its duty to assist with respect to the 2011 and 2012 private treatment records.

The RO also provided the Veteran with adequate VA examinations in May 2009 and January 2011.  The May 2009 VA examination was provided to determine whether service connection for headache disorder was warranted, which the Board granted in July 2010 thereby substantiating his claim.  The January 2011 VA examination was provided to determine his current level of disability to decide the appropriate initial rating for his claim.  During that examination, the examiner interviewed the Veteran; reviewed his claims file and medical records; considered his service history, medical history, and occupational history; and offered a detailed picture as to the Veteran's current state of disability.  The January 2011 examination is most pertinent to the Veteran's appeal of his rating because it was provided to determine the nature and severity of his headache disorder.  The Veteran's attorney submitted a deposition of the Veteran's former treating private physician.  Because the deposition and the examination reports are adequate and provide sufficient evidence to rate the Veteran's disability on a schedular and extra-schedular basis, VA has fulfilled its duty to assist under VCAA.

Because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based upon the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected, and the Board will proceed to review and decide the claim.

2. Initial Ratings

Right Knee Disorder

In a January 2011 rating decision, the RO denied the Veteran's request of an initial rating in excess of 10 percent for right knee disorder, which the Veteran appealed.  In May 2013, prior to the issuance of a decision in this appeal, the Veteran's representative notified the Board that the Veteran believed that the current rating of 10 percent for his right knee was correct and was no longer interested in pursuing his appeal for an increased rating.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the request of the Veteran's representative for withdrawal of his appeal for an increased rating in excess of 10 percent for right knee disorder, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.

Headache Disorder

The Veteran contends that he is entitled to a compensable initial rating for his headache disorder.  He argues that he should receive at least a 30 percent rating, since he has suffered from migraines that have continued to worsen through the years without relief from medication and since an MRI "indicated more than normal dead brain cells at frontal."  See May 2007 Veteran's Statement.  Based upon the pertinent evidence of record, the Board agrees that an increase to his initial rating is warranted as follows: an increase to 30 percent from April 29, 2004 to May 12, 2009, and to 50 percent from May 13, 2009.

A. Schedular Rating

The Board granted service connection for headaches to the Veteran in July 2010, and in a December 2010 rating decision the RO assigned a noncompensable (0 percent) initial disability rating under the provisions of Diagnostic Code 8199-8100, effective April 29, 2004.

Disability ratings are determined by the application criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.
§ 5107(b); 38 C.F.R. § 4.3

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code (DC) 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  38 C.F.R. § 4.124a.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  Id.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  Id.

Neither the rating criteria nor the Court of Appeals for Veterans' Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  As pointed out in the joint motion, "inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  It has also considered the entire period of the initial rating claim from April 2004 to see if the evidence warrants the assignment of staged ratings ratings for different periods of time.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize only the most relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The pertinent evidence of record includes private treatment records of Dr. N.K.B., an April 2013 deposition of a private physician, VA examinations in May 2009 and January 2011, and statements of the Veteran and his wife.

In a January 2005 VA Form 21-4138, the Veteran stated that he has "prostrait [sic]" (i.e., prostrating) headaches at least once per month which require Ibuprofen and bed rest in a dark room with a cool moist towel for relief.

A July 2005 private treatment record shows that the Veteran complained of migraines once per week, which he claimed nothing seemed to help.  Dr. N.K.B. noted that the Veteran did not experience any blurred vision, nausea, photophobia, or phonophobia with these migraines.

In August 2005, the Veteran visited Dr. N.K.B. to review his July 2005 MRI results.  The physician recorded that the Veteran complained of migraines once per week or one to two times per week with no dizziness, blurred vision, nausea, or vomiting.

In a September 2005 Form 9, the Veteran stated that he experienced migraine headaches once per week.

In April 2006, the Veteran stated that he received a prescription for Naproxen for severe migraine headaches.

In May 2007, the Veteran submitted a statement that he has suffered from migraines which have worsened through the years.  He asserted that he was taking "Tramadol to no effect" and an "MRI indicated more than normal dead brain cells frontal."  He requested a "minimum of 30% disability for this service related problem."

An August 2007 health questionnaire shows that the Veteran's migraine headaches were then treated with Naproxen.

In a January 2008 Board hearing, the Veteran testified that his headaches had increased in severity over the years, and that he was diagnosed with migraines in 2003.

In a March 2008 VA Form 21-4138, the Veteran stated that his migraine headaches have progressively become more intense and severe over the years.

In an April 2008 statement, the Veteran's wife stated that his headaches began twenty years ago and have progressively worsened over the years.  She averred that his migraines could be triggered by long car rides.  She also reported that there were some days that the Veteran would come home and lay down for hours with a cold cloth on his face to wait out the pain.

In a May 2009 VA examination, the examiner noted that the Veteran's July 2005 MRI was normal other than a few scattered white matter foci felt most likely to be minimal early microvascular ischemic changes.  The Veteran reported to the examiner that he had a history of headaches once a week on average but that he sometimes experienced them twice a week or once every two to three weeks.  The Veteran denied blurry vision, nausea, and vomiting but he claimed to sometimes experience photophobia and phonophobia with headaches that are frontal and central to his head.  The Veteran informed the examiner that he treats migraines with over-the-counter Motrin and by lying down in a dark room with a cool cloth on his head, after which his headaches abate in about an hour.  The Veteran claimed to have missed some work time secondary to headaches but that as a manager he could handle that better.  The examiner diagnosed the Veteran with migraine variate histories versus myofascial intermittent headaches.   

In a March 2010 private treatment record, Dr. N.K.B. noted that the Veteran had tried several modalities to treat his migraines.  The Veteran reported that there were no specific triggers and that his migraines, which were not accompanied by nausea or vomiting, could occur at any given time but resolved in two hours with a cool washcloth and darkness.

In a May 2010 private treatment record, Dr. N.K.B. discussed the possibility of using a prophylactic approach to treating the Veteran's headaches.  The Veteran disclosed that his headaches are located in the frontal mid-forehead, do not radiate, and are extremely painful.  The Veteran stated that ice, a wash cloth, and a nap in a dark room help resolve the symptoms, and that he takes about 800 to 1,000 milligrams of Ibuprofen to treat them.  He also disclosed that he took Amitriptyline which made no difference.  The Veteran explained that his headaches last 2 hours if he can lie down and fall asleep; however they can last all day if he has to stay up and work.  The Veteran's headaches were not accompanied by nausea, vomiting, or visual changes.

In a May 2010 Board hearing, the Veteran testified that his headaches progressed since the last Board hearing in January 2008 to three to four times per week.  He stated that in addition to taking prescription medication to treat his migraines, he lies down in a dark room with a cold washcloth on his head and waits for an hour or two for his migraine to go away.  If unable to lie down, the Veteran explained that a migraine will last all day, all night.  He clarified that there are no particular activities that tend to make his migraines worse or last longer.

Also in May 2010, the Veteran's wife submitted a statement that the Veteran has experienced severe migraines for as long as she has known him and that his migraines have increased in frequency and duration, sometimes lasting for days.  She further explained that the Veteran had worked as a U.S. Postal Service manager from 1988 until his retirement in January 2008, and that "there was never a time when he did not come home with[out] a severe migraine."  To recover from his headaches, she explained that he would lie in a dark room with an icepack on his forehead and wait for the migraine to subside.  She further asserted that she and the Veteran travel by airplane since driving for more than a few hours can cause the Veteran to experience migraines. 

In a June 2010 private treatment record, Dr. N.K.B. noted that the Veteran continued to take Amitriptyline, but that he continued to experience no difference on the medication and had stopped taking it.

In a September 2010 private treatment record, Dr. N.K.B. increased the Veteran's dosage of Amitriptyline and observed that there was no change in the frequency or intensity of the Veteran's headaches.

In a November 2010 private treatment record, the Veteran reported that he experienced migraine headaches two to three times per week, which last until he can lie down in a dark room with a warm wash cloth.  If not treated in this manner, the Veteran's headaches can last for hours.  Dr. N.K.B. noted that the Veteran's July 2005 MRI revealed a normal exam with frontal small vessel disease.  The Veteran admitted to having photophobia, mild nausea, but no visual changes during his migraines.  The Veteran also disclosed that he is now retired so it is easier for him to find a dark room.  At this time, the physician noted that the Veteran was taking Trazadone with no effect and unwanted side effects.

In a December 2010 private treatment record, Dr. N.K.B. noted that the Veteran was taking Topamax, and the Veteran reported that the Topamax was the first medication which helped the migraines, which were not as severe but still present.

In a January 2011 VA examination, the examiner noted the normal results of the July 2005 MRI of the Veteran.  The Veteran reported one to three migraines a week with dull pain and that he was taking Topamax, which he claimed was not very helpful.  The Veteran stated that his migraines usually do not cause him blurry vision and that he only experienced occasional nausea when working.  However, the Veteran asserted that the does have photophobia and phonophobia with his headaches.  The Veteran stated that the best thing is to lie down in a quiet room with a cool cloth on his forehead.  The examiner determined that the Veteran did not suffer from prostrating headaches, but acknowledged that they were chronic in nature.

In an April 2013 deposition of Dr. N.K.B., the Veteran's private physician testified that he treated the Veteran about three or four times from 2003 to 2005 and again from 2010 through March 2012.  Having reviewed the Veteran's early records, Dr. N.K.B. noted that the Veteran had experienced one two headaches per week, without nausea, vomiting or blurred vision.  He further stated that the Veteran had treated his migraines by lying still in a dark room with a cool cloth on his head, which would provide relief from the migraine within an hour or so.  He averred that the Veteran had experienced about two to four headaches per week in 2010.  Dr. N.K.B. confirmed many of the medications tried by the Veteran, including Naproxen, Amitriptyline, Topamax, Tramadol, and, in 2011, Propranolol.  Dr. N.K.B. opined that the Veteran should qualify for a 50 percent disability rating based upon the description of DC 8100 which read to him by the Veteran's representative.  Finally, he stated that the Veteran's work, if not retired, would be negatively impacted by his migraine condition.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Id.

In this matter, the Veteran's lay statements are of probative value because pain in the head is an observable symptom.  Accordingly, he is competent to testify regarding the frequency, severity, and duration of headaches, related symptoms and impairments during periods of time he is experiencing headaches, what treatments have or have not relieved his migraine symptoms, and whether his migraine symptoms have worsened over time.  The Board finds no evidence of record that would undermine the Veteran s credibility.  He has been consistent in his statements during the appeal period regarding the symptoms and impairments caused by the headaches.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  However, the Board finds that the Veteran is not competent to testify as to the interpretation of his July 2005 MRI, which he asserted "indicated more than normal dead brain cells frontal," because the interpretation of an MRI requires specialized medical expertise which the Veteran lacks.  See 38 C.F.R. § 3.159(1).

In reviewing the record, the Board has focused on whether the evidence indicates "characteristic prostrating attacks."  The assignment of a compensable evaluation under DC 8100 requires evidence of such.  Neither VA regulations nor the Court has defined "prostrating."  See Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  As mentioned above, for general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness" or "utter physical exhaustion or helplessness."  While both the Veteran and his physician have contended that his migraines are prostrating, the term "prostrating" from DC 8100 is not a medical term.  Accordingly, the Board is competent to interpret it and which is subject to the Board's own interpretation.  See Buczynski v. Shinseki, 24 Vet. App. 221, 226 (2011) (holding that the term "exceptionally repugnant" as used in a prior version of DC 7806 (1995) was not a medical term and was subject to the Board's own interpretation of the visual characteristics)

The Board finds that the Veteran has experienced headaches or migraines that are either analogous to "characteristic prostrating attacks" or result in actual "characteristic prostrating attacks" at all times during the appeal period.  38 C.F.R. § 4.124a, DC 8100.  Because the Board further finds that the level of severity of the Veteran's migraines has worsened over time, staged ratings are necessary here.

From April 29, 2004 until May 12, 2009, the Veteran generally suffered one headache or migraine at the rate of about once per month to once per week.  As noted above, he reported the experience on one prostrating headache a month.  The once-a-week  headaches were not accompanied by dizziness, blurred vision, nausea, vomiting, photophobia, or phonophobia.  Generally, the Veteran treated his headaches by applying a cool compress to his head while reclining in a dark room.  He also tried various medications - such as Ibuprofen, Naproxen, Tramadol - however these do not appear to have offered him any relief from his migraine symptoms.  The Veteran and his wife both stated that his migraines have progressively worsened, and the Veteran reported that they have become more intense over the years.  The Veteran's wife also disclosed that long car rides could trigger the Veteran's migraines and that the Veteran would occasionally come home from work and lay down for hours with a cold cloth on his head waiting for the pain of the migraine to dissipate.  A July 2005 MRI of the Veteran was deemed normal by the examiners who conducted the May 2009 and January 2011 VA examinations and by Dr. N.K.B. in a November 2010 private medical record.  From this evidence, the Board finds that an increase of the Veteran's initial rating to 30 percent, from April 29, 2004 to May 12, 2009, is appropriate because he not only claims to have experienced on prostrating headache per month, but has also experienced weekly headache, but without the prostrating characteristics of vomiting and photophobia, etc.  Based upon the Veteran's claims and the fact he experiences from four headaches each week without the other symptoms described above, the Board find that his state of his headache disorder during the period of April 29, 2004 until May 12, 2009, is analogous to characteristic prostrating attacks averaging once per month for last several months during the relevant time period.  See 38 C.F.R. § 4.124a, DC 8100.  An evaluation above 30 percent, however, is not justified for this time period because the Veteran did not experience sufficient, or any, symptoms directly evidence of characteristic prostrating attacks (i.e., nausea, vomiting, blurred vision, etc.) and because there is no evidence that his headaches at this time were productive of severe economic inadaptability.  

From May 13, 2009, the Veteran reported experiencing migraines at a rate of about one to two times per week to as frequently as three to four times per week.  At times, his migraines caused him to experience photophobia, phonophobia, nausea, and blurred vision.  As reported by the Veteran to his private physician in May 2010, his migraines were also extremely painful.  The Veteran continued to treat his migraines by lying down in a dark room with a cool compress to his head for about an hour or two until the migraine resolved, otherwise it might last all day or longer.  In May 2010, the Veteran's wife stated that the Veteran suffered from severe migraines which increased in frequency and duration, sometimes lasting for days.  The Veteran also continued to try different medications to treat his migraines, including Motrin, Amitriptyline, Trazadone, Topamax, and Propanolol.  Only the Tompax seemed to provide some relief by perhaps lessening the severity of his headaches, however one month later he reported that the medication was not very helpful.  Additionally, the Veteran had reported that his migraines did cause him to lose some work time when he was employed and Dr. N.K.B. opined that the Veteran's employment, if not retired, would be negatively impacted by his migraine condition.  The Board finds that this evidence justifies an increase of the Veteran's rating for his migraine disability to 50 percent from May 13, 2009; because the evidence demonstrates that he suffers from very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  This represents the maximum grant allowed under the applicable diagnostic code. 

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability evaluation, but no higher, is warranted for headaches for the period from April 29, 2004 until May 12, 2009, and a 50 percent disability rating is justified from May 13, 2009.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Extra-schedular Rating

The Board also has considered whether referral for extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected headaches is inadequate.  The ratings assigned under DC 8100 are based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and include consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes him greater difficulty, at the designated staged periods, than that contemplated by the 30 and 50 percent ratings assigned in this decision.  Therefore, having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the migraine disorder to be inadequate to rate the Veteran's service-connected headache disability.  The Veteran's migraine symptoms include pain, nausea, photophobia, phonophobia, and blurred vision, and the criteria for DC 8100 contemplate migraine "attacks" of various intensity and frequency, which encompasses by analogy migraine attacks and symptoms of the kind experienced by the Veteran.  Accordingly, referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

C. TDIU

Finally, the Board notes that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that such a claim is not so raised in this case.


ORDER

Entitlement to rating increase to 30 percent for headaches is granted from April 29, 2004 to May 12, 2009.

Entitlement to rating increase to 50 percent for headaches is granted from May 13, 2009.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


